United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.K., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Seattle, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1850
Issued: January 9, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On September 19, 2016 appellant filed a timely appeal from an August 17, 2016 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over merits of this case.2
ISSUE
The issue is whether appellant has met her burden of proof to establish an injury or
medical condition causally related to factors of her federal employment.

1
2

5 U.S.C. § 8101 et seq.

The record provided the Board includes evidence submitted after OWCP issued its August 17, 2016 decision.
The Board’s jurisdiction is limited to reviewing the evidence that was before OWCP at the time of its final decision.
Therefore, the Board lacks jurisdiction to review this additional evidence. 20 C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
On July 1, 2016 appellant, then a 52-year-old time and leave clerk, filed an occupational
disease claim (Form CA-2) alleging that she injured her lower back on or about June 16, 2016.
She attributed her lower back condition to using her office desk chair.
Evidence submitted with the claim included an application for employment, a position
description, a January 10, 2016 notification of personnel action, and a June 23, 2016 incident
report, which noted that appellant had an ergonomic chair with lumbar support that she claimed
no longer worked and had exchanged it for a different chair.
In a July 14, 2016 letter, OWCP advised appellant of the deficiencies in the claim and
afforded her 30 days to submit additional evidence. Appellant was asked to submit additional
factual and medical evidence, including her responses to a development questionnaire.
On July 27, 2016 appellant responded to OWCP’s development questionnaire. She
indicated that she worked on the computer five days a week, eight hours a day and while sitting
on a chair with limited stand and break time. Appellant stated that, from 2007 to June 16, 2016,
she had a chair with no support curve. She further indicated that she was uncomfortable and in
pain for two weeks until a new chair was ordered. No other evidence was submitted.
By decision dated August 17, 2016, OWCP denied appellant’s claim. It found that the
medical component of fact of injury had not been met as appellant had submitted no medical
evidence containing a diagnosis in connection with the employment factors.
LEGAL PRECEDENT
A claimant seeking benefits under FECA has the burden of proof to establish the essential
elements of his or her claim by the weight of the reliable, probative, and substantial evidence,
including that an injury was sustained in the performance of duty as alleged and that any specific
condition or disability claimed is causally related to the employment injury.3
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit: (1) medical evidence establishing the presence or
existence of the disease or condition for which compensation is claimed; (2) a factual statement
identifying employment factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition, and (3) medical evidence establishing that the diagnosed
condition is causally related to the identified employment factors.4

3

20 C.F.R. § 10.115(e), (f); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996).

4

Victor J. Woodhams, 41 ECAB 345, 352 (1989).

2

A physician’s opinion on whether there is a causal relationship between the diagnosed
condition and the implicated employment factors must be based on a complete factual and
medical background.5 Additionally, the physician’s opinion must be expressed in terms of a
reasonable degree of medical certainty and must be supported by medical rationale, explaining
the nature of the relationship between the diagnosed condition and appellant’s specific
employment factors.6
ANALYSIS
Appellant alleged that she developed back pain for approximately two weeks as a result
of sitting in her chair for eight hours a day while performing her work duties. She alleged her
chair had no support curve. The evidence supports that appellant’s work duties primarily
required computer work, for which she remained seated. However, appellant has failed to
submit any medical evidence to establish a back condition.
As there is no medical evidence explaining how sitting in a nonergonomic chair for two
weeks caused or aggravated a medical condition involving her back, appellant has not met her
burden of proof to establish her claim.7
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

5

Id.

6

Id.

7

See K.G., Docket No. 15-1139 (issued September 28, 2016).

3

CONCLUSION
The Board finds that appellant has not met her burden of proof to establish an injury
causally related to factors of her federal employment.
ORDER
IT IS HEREBY ORDERED THAT the August 17, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 9, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

4

